DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 06-29-2021. Claims 1-11 and 13-20 are currently pending. Claims 1, 14 and 20 have been amended. 

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or fairly suggest that the cathode comprises first cathode active material and second active material, wherein the second active material is embedded in the first cathode active material and forms a continuous transition layer with the first cathode active material layer at an interface between the first and second active material layers, and wherein a ratio of the specific surface area of the first conductive agent to the specific surface area of the first cathode active material is less than 11.
Applicant further provided objective evidence that shows that having a ratio of the specific surface area of the first conductive agent to the specific surface area of the first cathode active material being less than 11 enable the pass rate of the nail penetration of the lithium-ion battery to reach 100% (see Remarks filed 05-28-2021). 
In light of the above discussion, it is evident as to why the claims are allowable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729